Citation Nr: 9908033	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-18 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to 
August 1945.  


This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1995 determination of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
wherein the RO denied an increased evaluation for service-
connected hearing loss and denied service connection for 
tinnitus.  

This case has been returned to the Board following a remand 
to the RO in August 1997.  The Board requested any 
outstanding medical evidence to be obtained and that a VA 
medical examination be performed to ascertain the severity 
and nature of the veteran's hearing disorders.  Following 
this additional development, the RO granted service 
connection for tinnitus in August 1998.

The veteran filed a notice of disagreement as to the rating 
of 10 percent for tinnitus.  The RO issued a statement of the 
case in January 1999.  The claims file does not reflect that 
a substantive appeal has been submitted concerning the issue 
of an increased rating for tinnitus.  

The Board notes that appellate review will be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished.  38 U.S.C.A. 
§ 7105(a) (West 1991); see also 38 C.F.R. § 20.200 (1998).  
In this regard, the statute contemplates an orderly and 
sequential process.  Moreover, a timely substantive appeal is 
required to perfect an appeal.  YT v. Brown, 9 Vet. App. 195, 
199 (1996); Roy v. Brown, 5 Vet. App. 554, 555-56 (1993).  
The Board finds that it does not have jurisdiction over the 
issue of an increased rating for tinnitus in absence of a 
timely substantive appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  



2.  On VA audiometric examination in March 1995, the average 
right ear puretone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz was 
105+ decibels and the right ear speech recognition ability 
was 0 percent (level XI).  The average left ear puretone air 
conduction threshold was 91 decibels and the left ear speech 
recognition ability was 86 percent (level IV).

3.  The persuasive medical evidence shows that right ear 
hearing loss is at the maximum level under the schedule, 
level XI, but does not show that the hearing acuity of the 
left ear is greater than level IV to receive an increased 
evaluation pursuant to Table VII, when the speech 
discrimination scores and average values of puretone decibel 
loss are applied to Table VI.


CONCLUSION OF LAW

The criteria for an evaluation greater than 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code  6288 (effective prior to December 18, 1987);  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6103 (effective December 18, 1987).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran underwent an audiological examination by VA in 
March 1988.  Certified results show there was an average loss 
of 66 decibels with a speech recognition of 64 percent in the 
right ear, and an average loss of 69 decibels with a speech 
recognition of 92 percent in the left ear.




On file is the report of a rating decision dated in May 1988 
wherein the RO increased the evaluation of the appellant's 
defective hearing from 20 percent to 40 percent disabling.  
38 C.F.R. §§ 4.85, 4.86, 4.87; Diagnostic Code 6288 
(effective prior to December 18, 1987.

In February 1990 the RO reduced the evaluation for the 
claimant's defective hearing from 40 percent to 20 percent 
disabling on the basis of the amended criteria for rating 
hearing loss cases.  38 C.F.R. §§ 4.85, 4.86, 4.87; 
Diagnostic Code 6102 (effective December 18, 1987.

A decision of the Board dated in January 1993 shows that the 
veteran's 40 percent evaluation for bilateral hearing loss 
was restored pursuant to Fugere v. Derwinski, 1 Vet. App. 103 
(1990).  The decision also shows that an evaluation greater 
than 40 percent was denied.  

The above cited decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") determined that VA was required by the 
Administrative Procedure Act and its own policies and 
regulations to give notice of and opportunity to comment on 
deletion of a paragraph of its Adjudication Procedure Manual 
which, despite adoption of new rating criteria and testing 
methods for defective hearing, protected veterans against 
decrease in benefits if there had not been any change in a 
veteran's condition or disability.  

The record contains a private hearing evaluation conducted in 
April 1994 and a September 1994 private audiometric 
evaluation.  The hearing evaluation report shows that the 
veteran's current hearing aids were insufficient in light of 
his severe hearing loss.  


The veteran was seen by the VA audiology clinic in May 1994 
for a hearing aid evaluation.  The report shows that 
audiometric testing including air, bone, speech and 
tympanometry was performed.  The examiner found that the 
results indicated a profound hearing loss in the right ear 
and a severe to profound loss in the left ear.  The examiner 
found that hearing sensitivity had decreased significantly 
since testing in the clinic in 1992.

A January 1995 VA audiology clinic report shows that the 
veteran was fitted with hearing aids.  

The veteran underwent audiometric testing on VA examination 
in March 1995.  The reported findings show puretone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
105+
105+
105+
105+
105+
LEFT
70
90
100
105
95

The reported findings show that the veteran had an average 
puretone air conduction threshold in excess of 105 decibels 
in the right ear and a speech discrimination score of 
0 percent in the right ear.  The reported findings also show 
that the veteran had an average puretone air conduction 
threshold of 95 decibels in the left ear.  Speech 
discrimination tests revealed a speech recognition ability of 
86 percent in the left ear.

The March 1995 VA ears, nose, throat examination report shows 
a diagnosis of profound sensorineural loss of hearing 
sensitivity at 4 kHz in the right ear and a severe to 
profound sensorineural loss of hearing sensitivity at 0.5 to 
4 kHz in the left ear.  

The record contains VA audiological data from a hearing aid 
evaluation conducted in July 1997.  

VA examination of the veteran's hearing loss disability in 
May 1998 revealed puretone thresholds deemed to be invalid by 
the examiner.  The examiner noted the existence of a 
functional overlay or nonorganic overlay to any existing 
organic hearing loss.  The examiner further noted that speech 
Stenger for the veteran indicated that right ear hearing loss 
may be better than admitted.  Left ear pure tone average and 
spondee thresholds were not in agreement, noted by the 
examiner to indicate that left ear hearing may be better than 
admitted.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The inquiry into disability 
evaluations centers on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  38 C.F.R. § 4.10.  In considering the 
residuals of injury, it is essential to trace the medical-
industrial history of the disabled person from the original 
injury, considering the nature of the injury and the 
attendant circumstances, and the requirements for, and the 
effect of, treatment over past periods, and the course of the 
recovery to date.  38 C.F.R. § 4.41.

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The basis for evaluating defective hearing is the impairment 
of auditory acuity within the range of 1,000 to 4,000 Hertz 
(cycles per second), according to findings on audiology 
clinic examinations.  For VA purposes, impairment of auditory 
acuity contemplates the organic hearing loss for speech.  
38 C.F.R. § 4.87.  

The examinations permit a standardization of methods and 
uniform conditions, so that the performance of each person 
can be compared with that of a person having normal hearing 
acuity.  The audiometric findings will provide an accurate 
basis upon which to evaluate the veteran's entitlement to 
disability compensation, as provided by 38 C.F.R. § 4.85.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
Audiometric test results can be translated into a numeric 
designation ranging from level I to level XI to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  

The schedule for rating disabilities establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  In addition, the evaluations derived from the 
schedule contemplate the proper allowance for improvement of 
hearing acuity by hearing aids.  38 C.F.R. Part 4, §§ 4.85, 
4.86, 4.87, Diagnostic Codes 6100 to 6110.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for bilateral 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is also satisfied that all relevant facts have been 
properly developed.  The record reflects that outstanding 
medical records were obtained and that a VA examination was 
afforded pursuant to the Board's August 1997 remand.  No 
further assistance to the veteran is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107.

The Board notes that the assignment of ratings for hearing 
loss are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

As the Board reported earlier, the Board restored the 
previous 40 percent evaluation for the appellant's defective 
hearing in view of the fact that the reduction in the 
disability evaluation by the RO was merely predicated on the 
basis of a change in criteria for rating the disability.

Following a review of the probative medical evidence of 
record, the Board finds that the veteran's hearing loss 
disability does not warrant a schedular evaluation greater 
than 40 percent.  38 C.F.R. § 4.85, Diagnostic Code 6103.  
The reported test results on VA examination in March 1995 
reveal that the veteran's hearing acuity under Table VI was 
at the maximum level of XI for the right ear and at level IV 
for the left ear, falling within Diagnostic Code 6103 
(30 percent disabling) when applied to Table VII.  

The Board notes that the private medical evidence and VA 
hearing aid audiometric findings revealed disparate values 
with respect to the veteran's hearing loss.  The VA 
audiological examination conducted in May 1998 pursuant to 
the Board's remand revealed test results which were regarded 
as invalid by the examiner.  The examiner found that the 
veteran presented with a functional or nonorganic overlay to 
any existing hearing loss and that the data suggested that 
hearing loss may have been better than admitted.  

Based upon the March 1998 VA examiner's observations and the 
audiological data obtained on VA examination in March 1995, 
the Board finds that an evaluation greater than 40 percent 
for the veteran's bilateral hearing loss disability is not 
warranted.  

Essentially, the Board finds that the only reliable indicator 
of the veteran's current hearing acuity is the March 1995 VA 
audiology examination report.  That examination shows that 
there has been a deterioration in the veteran's hearing 
acuity since he was examined in March 1988, at which time 
reliable certified examination results were obtained.  
Application of the current rating criteria, effective 
December 18, 1987, do not provide the veteran a basis for an 
increased evaluation as such current testing results in a 30 
percent evaluation under diagnostic code 6103.  It is the 
conclusion of the Board that the evidentiary record does not 
provide a basis for an evaluation in excess of the current 40 
percent evaluation which is predicated on previous criteria 
for rating defective hearing prior to December 18, 1987.  
Fugere v. Derwinski, 1 Vet. App. 103 (1990).

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


